Title: To Benjamin Franklin from Brutiere with Franklin’s Note for a Reply, 21 February 1779: résumé
From: Brutiere, G. Anquetil,Franklin, Benjamin
To: Franklin, Benjamin


<Granville, February 21, 1779, in French: I fear you did not receive my letter of the 5th of last month, and remind you of what I wrote then. M. Stadelle furnished you with three copies of my captain’s report to the admiralty, of which you forwarded two to Congress for verification. You promised me justice. The owner of the privateer owes me 4–5,000 l.t., and if he is insolvent you assured me that the bondsmen would pay. My family and I are in great need. Please have me reimbursed, or tell me if I must go to the expense of visiting you again.>
 
Endorsed: That this Complaint is totally out of my Knowledge, & which I have no Power to redress. That Application should be made to the Court of Admiralty of the State of Massachusetts Bay to which the Privateer belonged, who will do Justice. If Mr. Brutiere will appoint & impower some Person at Boston to act for him, and supply that Person with his Papers & Proofs, I will transmit the same by the first Occasion and do what in me lies to obtain Satisfaction for M. Brutiere— This is all I ever promis’d or could promise. I forwarded the Papers left with me before, but know not whether they arriv’d; many of our Dispatches being lost in passing—
